Case 1:19-cv-06128-GBD Document 26 Filed 06/08/20 Page 1 of 1

 

 

  

 

 

 

i} USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
aaa eee x DOC #

: . Fr enrennencnarennnirennae teammate ff
TRACIE CHENG, 7 DATE FILED: __JUN 0 8 2029

Plaintiff,
-against-
ORDER

MICHELLE OLZEM; LEPASTELL LLC,

19 Civ. 6128 (GBD)
Defendants.

GEORGE B. DANIELS, District Judge:

The June 18, 2020 status conference is adjourned to October 8, 2020 at 9:45 a.m.

Dated: June 8, 2020
New York, New York
SO ORDERED.

 

 

ORGE B. DANIELS
TED STATES DISTRICT JUDGE

 

 
